DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/06/19, 09/16/19 (x2), and 01/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “81”, “101”, and “307” (see Figure 3), “400”, and “443” (see Figures 4C-4F), and “1420” (see Figure 14).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 9-12 are hand-drawn with some difficulty in seeing connections between parts of the apparatus. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 37-43, 45-50, 55-57, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 15, Line 4 recites that the detector surface extends “at least about 1 meter in length”, wherein the phrase “at least about” renders the claim 
With respect to Claim 36, Lines 6-7 recites that the elongated central portion of the detector has “a length of at least about 1 meter”, wherein the phrase “at least about” renders the claim indefinite insofar as it is unclear what, patentably, a lower limit of the range of lengths is required to be.
With respect to Claim 48, Lines 5-6 recite that the detector array has “a length and a width dimension of greater than about 0.3 meters”, wherein the phrase “greater than about” renders the claim indefinite insofar as it is unclear what, patentably, the lower limit of the range of lengths is required to be. Further, it is unclear if the 0.3 meters refers to each of a width dimension and of a length being greater than 0.3 meters, or only the width dimension, or a product (area) of the width dimension and the length.
With respect to Claim 49, Line 2 recites that x-ray images are read out “at a rate of at least about 60 Hz”, wherein the phrase “at least about” renders the claim indefinite insofar as it is unclear what, patentably, a lower limit of the range of readout rates is required to be.
With respect to Claim 55, Lines 7-8 recite that the detector array has “a length and a width dimension of greater than about 0.3 meters”, wherein the phrase “greater than about” renders the claim indefinite insofar as it is unclear what, patentably, the lower limit of the range of length is required to be. Further, it is unclear if the 0.3 meters refers to each of a width dimension and of a length being greater than 0.3 meters, or only the width dimension, or a product (area) of the width dimension and the length.
With respect to Claim 61, Lines 7-8 recite that the detector array has “a length and a width dimension of greater than about 0.3 meters”, wherein the phrase “greater than about” renders the claim indefinite insofar as it is unclear what, patentably, the lower limit of the range of lengths is required to be. Further, it is unclear if the 0.3 meters refers to each of a width dimension and of a length being greater than 0.3 meters, or only the width dimension, or a product (area) of the width dimension and the length.
Claims 16-18, 37-43, 45-47, 50, 56, 57, 59, and 61 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 12, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Kurochi, et al. (US 8,890,079 B2).
With respect to Claim 1, Kurochi teaches a detector system (6) for an x-ray imaging device (1; see Abstract, Figure 1, and throughout disclosure), comprising: 
a detector chassis (7) defining an interior housing (Column 4, Lines 31-43; and Figures 2-5); and
a plurality of sub-assemblies (9) mounted to the detector chassis within the interior housing, the plurality of sub-assemblies defining a detector surface (Column 4, Lines 31-34; Column 5, Lines 30-67; and Figures 2-5), wherein each sub-assembly of the plurality of sub-assemblies comprises:
a thermally-conductive support (91) mounted to the detector chassis (at 71, 72; Column 5, Lines 30-67; Column 7, Lines 23-50; and Figures 2-5 and 7); 
a detector module comprising an array of x-ray sensitive detector elements (92) mounted to a first surface of the support (Column 7, Lines 23-34 and Figure 7);
an electronics board (93) mounted to a second surface of the support that is opposite the first surface of the support (Column 7, Lines 23-34 and Figure 7);
at least one electrical connector that connects the detector module to the electronics board, wherein the electronics board provides power to the detector module and receives digital x-ray image data from the detector module via the at least one electrical connector (Column 7, Lines 23-34 and Figure 7).
With respect to Claim 2, Kurochi further teaches that each sub-assembly comprises a plurality of detector modules mounted to the first surface of the support, each of the plurality of detector modules connected to the electronics board via an electrical connector (at 93; Column 7, Lines 23-50; Column 9, Lines 25-33; and Figures 3-5, 7, and 10).
With respect to Claims 3 and 5, Kurochi further teaches that each sub-assembly further comprises an anti-scatter assembly (8) mounted to the first surface of the support and extending over the detector module, wherein the anti-scatter assembly comprises a two-dimensional grid made from an x-ray absorbent material having openings aligned over the detector elements of the detector module (Column 4, Line 51-Column 5, Line 67; Column 8, Lines 34-39; and Figures 2-10).
With respect to Claim 6, Kurochi further teaches that the detector module comprises a layer of scintillator material and a photodiode array optically coupled to the scintillator material (Column 7, Lines 30-31), and an electronics assembly (at 93) electrically coupled directly behind the photodiode array, the electronics assembly comprising analog-to-digital (A/D) converter circuitry for converting output signals from the photodiode array to digital signals (Column 7, Lines 26-29).
With respect to Claims 8 and 9, Kurochi further teaches that the detector chassis and the supports of each of the plurality of sub-assemblies is comprised of thermally-conductive aluminum, that is mechanically and thermally coupled to the thermally-conductive support of each of the plurality of sub-assemblies, said aluminum configured to enable heat generated by at least one of the detector module and the electronics board to be conducted to an exterior surface of the detector chassis for cooling of the detector system (Column 4, Lines 42-43; Column 5, Lines 11-12; and Column 9, Lines 6-9), and that the detector chassis comprises a pair of lip portions (714, 724) extending parallel to one another along the length of the detector chassis on rails (71, 72), wherein each of the plurality of sub-assemblies are mounted to and extend between the pair of lip portions (Column 5, Lines 30-39 and 64-67 and Figures 2-5 and 7).
With respect to Claim 12, Kurochi further teaches that the plurality of sub-assemblies are mounted adjacent to one another within the assembly such that the detector surface forms or approximates a semicircular arc along the rails (71, 72; see Figure 5), said semicircular arc centered on the focal spot (51) of an x-ray source (5) of the x-ray imaging device (Column 4, Lines 21-34; Column 5, Lines 30-39 and 60-67; and Column 8, Lines 34-46).
With respect to Claim 15, Kurochi further teaches that the plurality of sub-assemblies are mounted within the detector chassis such that a plurality of detector modules are abutted to define a detector surface comprising an array of detector elements that is at least 64 elements in width and extends at least about 1 meter in length (Column 6, Lines 16-19; and Column 7, Lines 23-34).
With respect to Claim 16, Kurochi further teaches that a spacing between adjacent detector elements in the array is less than 2 mm (as seen from collimator dimensions and positions of detector elements with respect to the collimator; Column8, Lines 34-39).
With respect to Claim 20, Kurochi further teaches an x-ray imaging system (1; see Figure 1), comprising: an x-ray source (5); and a detector system (6) as recited in claim 1 (Column 4, Lines 9-22).

Claims 1-3, 5, 6, 8, 9, 12, 14, 15, 16, 20, 22, 23, 30-32, 36, 55-57, and 61 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Gregerson, et al. (US 9,125,613 B2).
With respect to Claim 1, Gregerson teaches a detector system (101) for an x-ray imaging device (100; Abstract; Column 1, Lines 12-14; and, throughout disclosure), comprising: 
a detector chassis (103) defining an interior housing (108; Column 5, Lines 1-27); and
a plurality of sub-assemblies (107) mounted to the detector chassis within the interior housing, the plurality of sub-assemblies defining a detector surface (Column 5, Lines 33-52), wherein each sub-assembly of the plurality of sub-assemblies comprises:
a thermally-conductive support mounted to the detector chassis (Column 5, Lines 13-22 and 33-39); 
a detector module comprising an array of x-ray sensitive detector elements (105) mounted to a first surface of the support (Column 5, Lines 15-23 and 40-52);
an electronics board (115) mounted to a second surface of the support that is opposite the first surface of the support (Column 1, Lines 35-41; Column 2, Lines 10-14 and 51-54; and Column 6, Lines 38-42);
at least one electrical connector that connects the detector module to the electronics board at the chassis (at 113), wherein the electronics board provides power to the detector module and receives digital x-ray image data from the detector module via the at least one electrical connector (Column 6, Lines 30-42 and 60-67).
With respect to Claim 2, Gregerson further teaches that each sub-assembly comprises a plurality of detector modules mounted to the first surface of the support, each of the plurality of detector modules connected to the electronics board via an electrical connector (Column 6, Lines 30-42 and 60-67).
With respect to Claims 3 and 5, Gregerson further teaches that each sub-assembly further comprises an anti-scatter assembly (123) mounted to the first surface of the support and extending over the detector module, wherein the anti-scatter assembly comprises a two-dimensional grid made from an x-ray absorbent material having openings aligned over the detector elements of the detector module (Column 5, Line 53-Column 6, Line 19).
With respect to Claim 6, Gregerson further teaches that the detector module comprises a layer of scintillator material and a photodiode array optically coupled to the scintillator material (Column 5, Lines 33-39), and an electronics assembly electrically coupled directly behind the photodiode array, the electronics assembly comprising analog-to-digital (A/D) converter circuitry (115) for converting output signals from the photodiode array to digital signals (Column 6, Lines 30-42 and 60-67).
With respect to Claims 8 and 9, Gregerson further teaches that the detector chassis and the supports of each of the plurality of sub-assemblies is comprised of thermally-conductive aluminum, that is mechanically and thermally coupled to the thermally-conductive support of each of the plurality of sub-assemblies, said aluminum configured to enable heat generated by at least one of the detector module and the electronics board to be conducted to an exterior surface of the detector chassis for cooling of the detector system (Column 5, Lines 13-52; and Column 6, Lines 7-29), and that the detector chassis comprises a pair of lip portions (at 101 and 125; See Figure 5) extending parallel to one another along the length of the detector chassis, wherein each of the plurality of sub-assemblies are mounted to and extend between the pair of lip portions (Column 6, Lines 7-29 and Figures 3 and 5).
With respect to Claim 12, Gregerson further teaches that the plurality of sub-assemblies are mounted adjacent to one another within the assembly such that the detector surface forms or approximates a semicircular arc (Column 6, Lines 7-29 and Figures 3 and 5), said semicircular arc centered on the focal spot (109) of an x-ray source (43) of the x-ray imaging device (Column 5, Lines 40-52).
With respect to Claim 14, Gregerson further teaches that the electronics boards of each of the sub-assemblies include a portion that projects out from a side of the sub-assembly and includes a connector that connects to a circuit board extending along the interior side wall of the detector chassis (Column 6, Lines 30-42 and 60-67).
With respect to Claim 15, Gregerson further teaches that the plurality of sub-assemblies are mounted within the detector chassis such that a plurality of detector modules are abutted to define a detector surface comprising an array of detector elements that is at least 64 elements in width and extends at least about 1 meter in length (Column 5, Lines 4-32).
With respect to Claim 16, Gregerson further teaches that a spacing between adjacent detector elements in the array is less than 2 mm (Column 5, Lines 33-52).
With respect to Claim 20, Gregerson further teaches an x-ray imaging system (Abstract and throughout disclosure), comprising: an x-ray source (43; Column 4, Line 39); and a detector system (101) as recited in claim 1 (Column 4, Line 40; Figure 1B).
With respect to Claim 22, Gregerson further teaches that the x-ray imaging system comprises an O-shaped gantry (40) defining an imaging bore (Column 4, Lines 1-14), the gantry including a housing (42) within which the x-ray source and the detector system rotate around the imaging bore (Column 4, Lines 37-47; and Figure 1B).
With respect to Claim 23, Gregerson further teaches that the x-ray imaging system is a mobile system (via mobile base, 20; Figure 1A; Column 4, Lines 1-6).
With respect to Claim 30, Gregerson further teaches at least one drive mechanism (70) for translating and/or tilting the x-ray source and detector system relative to a patient (Column 4, Lines 19-47), and a control system (23, 30), connected to the at least one drive mechanism, for controlling the translation and/or tilting of the x-ray source and the detector system relative to the patient (Column 4, Lines 31-34).
With respect to Claim 31, Gregerson further teaches that the control system comprises a processor (46) that is configured with processor-executable instructions to perform operations comprising: controlling the at least one drive mechanism to move the x-ray source and detector system relative to the patient as the x-ray source and detector system rotate around the patient so that the x-ray source and detector system follow a sinusoidal scan trajectory around the patient (Column 4, Lines 1-58).
With respect to Claim 32, Gregerson further teaches that: (a) the control system controls the at least one drive mechanism to perform a coordinated translation of the x-ray source and the detector system back and forth along the length of the patient as the x-ray source and detector system rotate to provide a sinusoidal circular scan trajectory (Column 4, Lines 27-36); and, that the control system controls the at least one drive system to perform a coordinated tilting motion of the x-ray source and the detector system about the isocenter of the imaging system as the x-ray source and detector system rotate to provide a sinusoidal spherical scan trajectory (Column 4, Lines 1-58).
With respect to Claim 36, Gregerson further teaches that the control system comprises a processor (46) that is configured with processor-executable instructions to be capable of performing operations (Column 4, Line 41) comprising: controlling the x-ray imaging system to rotate the x-ray source and the x-ray detector around the patient in a first rotational direction and then in a second rotational direction that is opposite the first direction (via 47; Column 4, Lines 48-58); controlling the at least one drive mechanism (70) to translate the x-ray source and detector system in a first translation direction along the length of the patient as the x-ray source and detector system rotate around the patient in the first rotational direction and the second rotational direction so that the x-ray source and detector system follow a reverse helical scan trajectory around the patient (Column 4, Lines 1-58).
With respect to Claim 55, Gregerson teaches an x-ray imaging system (100; Abstract and throughout disclosure; see Figure 1B), comprising:
an O-shaped gantry (40) comprising a housing (42) and defining an imaging bore (Column 4, Lines 7-13 and 42-47); 
a drive mechanism (70) for moving the gantry with respect to a patient located within the imaging bore of the gantry (Column 4, Lines 1-36);
an x-ray source (43) located within the housing of the gantry (Column 4, Lines 37-47; Figure 1B);
a detector (101) located within the housing of the gantry opposite the x-ray source (see Figure 1B), the detector comprising a two-dimensional array of pixels (105), the array having a length dimension and a width dimension of greater than 0.3 meters each (Column 5, Lines 1-12);
a rotation drive system (47) configured to rotate the x-ray source and the detector around the patient located in the imaging bore (Column 4, Lines 37-68); and
a control system (36), coupled to the drive mechanism, and comprising a processor that is configured with processor-executable instructions to be capable of performing operations (Column 4, Lines 19-58) comprising:
controlling the drive mechanism to move the x-ray source and detector system relative to the patient located within the bore of the gantry as the x-ray source and detector system rotate around the patient so that the x-ray source and detector system follow a sinusoidal scan trajectory around the patient (Column 1, Lines 1-58).
With respect to Claim 56, Gregerson further teaches a mobile base (20) that supports the gantry (Figure 1B; Column 4, Lines 1-26).
With respect to Claim 57, Gregerson further teaches that: the drive mechanism is configured to translate the gantry (via 70) along the length of the patient, and the processor of the control system is configured with processor-executable instructions to perform operations such that controlling the drive mechanism comprises performing a coordinated translation of the gantry back and forth along the length of the patient as the x-ray source and detector system rotate to provide a sinusoidal circular scan trajectory (Column 4, Lines 1-58); and, the drive mechanism is configured to rotate the gantry (via 47) about at least one axis with respect to the patient, and the processor of the control system is configured with processor-executable instructions to perform operations such that controlling the drive mechanism comprises performing a coordinated rotation of the gantry about the at least one axis as the x-ray source and detector system rotate to provide a sinusoidal spherical scan trajectory (Column 4, Lines 1-58).
With respect to Claim 61, DeMan further teaches that an x-ray imaging system (100; Figures 1A/B and throughout disclosure), comprising:
an O-shaped gantry (40) comprising a housing (42) and defining an imaging bore (Column 4, Lines 1-14; Figures 1A/B);
a drive mechanism (70) configured to translate the gantry with respect to a patient located within the imaging bore (Column 4, Lines 19-47);
an x-ray source (43) located within the housing of the gantry (Column 4, Line 39; Figures 1A/B);
a detector (101) located within the housing of the gantry opposite the x-ray source (Column 4, Line 40; Figures 1A/B), the detector comprising a two-dimensional array of pixels (105), the array having a length and a width dimension of greater than 0.3 meters (Column 5, Lines 8-10, 21-23, and 33-39);
a rotation drive system (47) configured to rotate the x-ray source and the detector around the patient located in the imaging bore (Column 4, Lines 19-47);
a control system, coupled to the drive mechanism and the rotation drive system, and comprising a processor that is configured with processor-executable instructions to provide the ability to perform operations (Column 4, Lines 31-34) comprising: controlling the rotation drive system (via 47) to rotate the x-ray source and the detector around a patient located around the bore in first and second, opposite rotational directions (Column 4, Lines 48-58); and, controlling the drive mechanism (via 70) to translate the gantry in first and second, opposite directions along the length of the patient as the x-ray source and detector rotate, so that the x-ray source and detector can follow a reverse helical scan trajectory around the patient (Column 4, Lines 19-58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 15, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Hsieh (US 2013/0034200 A1) in view of U.S. Patent Application Publication to Guery, et al. (US 2012/0069956 A1).
With respect to Claim 1, Hsieh teaches a detector system (18) for an x-ray imaging device (Abstract and throughout disclosure), comprising: 
a detector chassis (17) defining an interior housing (Paragraph 32 and Figure 3); and
a plurality of sub-assemblies (20) mounted to the detector chassis within the interior housing, the plurality of sub-assemblies defining a detector surface (Paragraph 32), wherein each sub-assembly of the plurality of sub-assemblies comprises:
a support (54) mounted to the detector chassis (Paragraph 33); 
a detector module (51) comprising an array of x-ray sensitive detector elements (50) mounted to a first surface of the support (Paragraph 33);
an electronics board (32) mounted to a second surface of the support that is opposite the first surface of the support (Paragraphs 28 and 33; and Figure 4);
at least one electrical connector (56) that connects the detector module to the electronics board, wherein the electronics board provides power to the detector module and receives digital x-ray image data from the detector module via the at least one electrical connector (Paragraphs 33 and 34).
Hsieh does not specifically teach that said mounted support is thermally conductive.
Guery teaches a detector module (28) for use in an x-ray CT imaging device (20; Abstract, Paragraphs 1 and 21, and throughout disclosure), wherein said detector module comprises an assembly including a substrate/support (52, 60, 64) wherein said support comprises thermally conductive materials for conducting/transferring heat, generated by detector electronics and by incident x-rays upon said detector module, away from the detector module (Paragraphs 23, 25, 32, and 37-39).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ thermally conductive materials in a support/substrate of a detector assembly module in a CT device, as suggested by Guery, in the apparatus of Hsieh, to provide a method for transferring heat, generated by detector electronics and incident x-rays on said detector, away from said detector assembly, thereby extending the life of the apparatus by solving a long-standing problem in the art of additional, passive cooling of the detector, as suggested by Guery (Paragraphs 3, 20, and 37-39).
With respect to Claim 2, Hsieh further teaches that each sub-assembly comprises a plurality of detector modules mounted to the first surface of the support, each of the plurality of detector modules connected to the electronics board via an electrical connector (Paragraphs 33 and 34; and Figure 4).
With respect to Claim 3, Hsieh further teaches that each sub-assembly further comprises an anti-scatter assembly (collimator, 100) mounted to the first surface of the support and extending over the detector module (Paragraphs 37-39).
With respect to Claim 5, Hsieh further teaches that the anti-scatter assembly comprises a two-dimensional grid (100) made from an x-ray absorbent material having openings aligned over the detector elements of the detector module (Paragraphs 21, 38, and 39; and Figure 6).
With respect to Claim 6, Hsieh further teaches that the detector module comprises: a layer of scintillator material (Paragraph 57); a photodiode array (53) optically coupled to the scintillator material (Paragraphs 33 and 57); and, an electronics assembly (32) coupled directly behind the photodiode array, the electronics assembly comprising analog-to-digital (A/D) converter circuitry for converting output signals from the photodiode array to the digital signals (Paragraphs 33, 34, and 57).
With respect to Claim 15, Hsieh further teaches that the plurality of sub-assemblies are mounted within the detector chassis such that a plurality of detector modules are abutted to define a detector surface comprising an array of detector elements that is at least 64 elements in width and extends at least about 1 meter in length (Paragraph 32; [also taught within Paragraphs 21, 24 of Guery]).
With respect to Claim 16, Hsieh and Guery are silent with respect to the spacing between adjacent detector elements in the array, though they do disclose a detector array with at least 64 elements, having dimensions including about 1 meter in length, as disclosed for parent Claim 15 above, and Guery shows that elements (48) of the array exhibit a separation (e.g., gaps) there between (Paragraph 24 and Figures 2, 3, 11A, 12, and 15). Further, it is well known in the art of x-ray imaging that gaps between detector elements can be designed to prevent crosstalk and/or to accommodate detector collimator blades.
Hsieh, as modified by Guery, discloses the claimed invention except for the spacing between adjacent detector elements in the array being less than 2mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the spacing to be 2mm or less, depending on the size of the elements, the application, and the size of collimation/gridlines of the anti-scatter assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). is less than 2 mm.
With respect to Claim 20, Hsieh further teaches an x-ray imaging system (10), comprising: an x-ray source (14); and a detector system (18) as recited in claim 1 (Paragraphs 28-32).
With respect to Claim 21, Hsieh further teaches a system controller (36, via 28, 30, 32, and 44) configured with processor-executable instructions (in 38) to preform operations (Paragraph 30) to provide power/control signals and information to the detector during operation of the system (Paragraphs 29-35). 
Hsieh and Guery are silent with respect to a standby mode for operation of said detector.
The examiner takes official notice that placing a detector in a low- or no-power mode, commonly referred to as a “standby mode” between x-ray image acquisitions/scans, only providing power to said detector when the system is ready to acquire the x-ray images and returning to the standby mode when the imaging session is done, is a common energy saving and wear-reducing feature known in the art of x-ray imaging, detectors/sensors, and many electronic devices that do not perform a continuous function. 
It would be an obvious matter of design choice for a skilled artisan to include a detector standby mode in a digital x-ray imaging system, to conserve power and lessen wear as known in the art, and, furthermore, the applicant has not placed any criticality on the inclusion of said standby mode for the detector structure or for the imaging functionality of said detector.
With respect to Claim 22, Hsieh further teaches that the x-ray imaging system comprises an O-shaped gantry (12) defining an imaging bore (48), the gantry including a housing within which the x-ray source and the detector system rotate around the imaging bore (Paragraph 28, Figure 1 [cutaway view with gantry housing open]). 

Claims 17, 18, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as modified by Guery above, in view of U.S. Patent to Warner (US 4,442,489).
With respect to Claims 17, 18, 25, Hsieh further teaches that the plurality of sub-assemblies are mounted within the detector chassis such that detector modules are abutted to provide a first, elongated imaging section with a surface having a first width and length (Paragraph 32 and Figures 7-11), wherein image data from said detector modules is acquired during the gantry movement of a CT image scan (Paragraph 28-31). 
Hsieh, as modified by Guery, does not teach that said first, elongated section of abutted modules has a central portion with additional rows of detector modules abutted on each width-side of the first section, such that a second, central section is formed with a second length and width, wherein each first section has a different length and width than the second, central section, such that image data from the detectors of the central section are read out during fluoroscopic and cone-beam x-ray imaging, while the image data from the detectors of the first section are read out during fan beam x-ray imaging via an adjustable source collimator. 
Warner teaches an x-ray imaging system (Abstract, Figure 1, and throughout disclosure) having a detector array (D) with a plurality of detector modules (18; see Figure 4, Lines 30-62), wherein a first set of detector modules are abutted to form an elongated first portion (R’, see Figure 6a) of the detector surface having a first length and a first width, and additional rows of detector modules are abutted on either side of a central section (R, central, see Figure 6a) of the elongated first portion to form a second portion of the detector surface having a second length and a second width, wherein the first length is greater than the second length and the second width is greater than the first width (Figure 6a) such that image data from the detector modules corresponding to the first portion (8) of the detector surface are read-out during a fan-beam (via 12-16, see Column 4, Lines 43-50) computed tomography (CT) imaging scan and image data from the detector modules corresponding to the second portion (4) of the detector surface are read-out during x-ray fluoroscopic imaging and cone-beam CT imaging (Column 2, Lines 24-39; Column 4, Lines 10-15 and 39-62; Column 5, Line 36-Volumn 6, Line 6; Column 9, Lines 34-52; and Figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a higher energy fan beam imaging with an elongated row of detectors for a specific ROI of interest, with a lower energy cone beam imaging for a larger area around the small ROI of lesser interest, using an adjustable collimator and a detector shaped for each zone in a single array, as suggested by Warner, in the apparatus of Hsieh and Guery, to provide additional functionality in a simply adjustable system that reduces examination time - and thereby help prevent patient breath-hold image artifacts -  and radiation exposure to the patient, as suggested by Warner (Column 1, Lines 6-25; Column 3, Lines 7-26; and Column 12, Lines 22-33).
With respect to Claim 30, Warner further teaches at least one drive mechanism for translating the x-ray source and the detector system, on the gantry rotor (3), relative to a patient and a control system, connected to the at least one drive mechanism (52), for controlling the translation of the x-ray source and detector system relative to the patient, in the direction of the central x-ray (Column 5, Line 65-Column 6, Line 37 and Figure 1a).

Claims 37-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Warner.
With respect to Claims 37 and 38, Hsieh teaches an x-ray imaging system (10; Abstract and throughout disclosure), comprising:
an O-shaped gantry (12) comprising a housing and defining an imaging bore (48; see Figure 1 [cutaway view with gantry housing removed] and Paragraphs 28-31); 
an x-ray source (14) located within the housing of the gantry (Paragraph 28);
a detector system (18) located within the housing of the gantry opposite the x-ray source (Paragraph 28 and Figure 1), the detector system comprising a plurality of x-ray sensitive detector elements (50) defining a contiguous detector area (Paragraph 33) with a length of about 1 meter (Paragraph 32); 
a source collimator (11) configured to direct the x-rays to the detector (Paragraph 28); and
a drive system (26, 30) for rotating the x-ray source and the detector system around the imaging bore (Paragraphs 29-31).
Hsieh does not teach the detector area having an elongated central portion and a pair of peripheral portions extending on either side of the central portion to define a panel region having a width of greater than 0.3 meters and a length that is less than 0.5 meters, and that said collimator is adjustable to produce either a fan beam or a cone beam.
Warner teaches an x-ray imaging system (Abstract, Figure 1, and throughout disclosure) having a detector array (D) with a plurality of detector modules (18; see Figure 4, Lines 30-62), wherein a first set of detector modules are abutted to form an elongated first portion (R’, see Figure 6a) of the detector surface having a first length and a first width, and additional rows of detector modules are abutted on either side of a central section (R, central, see Figure 6a) of the elongated first portion to form a second portion of the detector surface having a second length and a second width, wherein the first length is greater than the second length and the second width is greater than the first width (Figure 6a) such that image data from the detector modules corresponding to the first portion (8) of the detector surface are read-out during a fan-beam (via 12-16, see Column 4, Lines 43-50) computed tomography (CT) imaging scan and image data from the detector modules corresponding to the second portion (4) of the detector surface are read-out during x-ray fluoroscopic imaging and cone-beam CT imaging (Column 2, Lines 24-39; Column 4, Lines 10-15 and 39-62; Column 5, Line 36-Volumn 6, Line 6; Column 9, Lines 34-52; and Figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ fan beam imaging with an elongated row of detectors for a specific ROI of interest, with cone beam imaging for a wider area around the smaller length segment ROI of lesser interest, using an adjustable collimator and a detector shaped for each zone in a single array, as suggested by Warner, in the apparatus of Hsieh, to provide additional functionality in a simply adjustable system that reduces examination time - and thereby help prevent patient breath-hold image artifacts -  and radiation exposure to the patient (Column 1, Lines 6-25; Column 3, Lines 7-26; and Column 12, Lines 22-33).
With respect to Claim 39, Hsieh further teaches that during a fan-beam computed tomography (CT) imaging scan, the elongated central portion of the detector area is configured to collect at least 64 slices of x-ray data simultaneously as the x-ray source and detector system rotate within the gantry (Paragraphs 32-34).
With respect to Claim 40, Hsieh further teaches that the detector module comprises: a layer of scintillator material (Paragraph 57); a photodiode array (53) optically coupled to the scintillator material (Paragraphs 33 and 57); and, an electronics assembly (32) coupled directly behind the photodiode array, the electronics assembly comprising analog-to-digital (A/D) converter circuitry for converting output signals from the photodiode array to the digital signals (Paragraphs 33, 34, and 57).
With respect to Claim 41, Hsieh further teaches that the detector system is configured to read-out a plurality of frames of image data while the detector elements are continuously exposed to x-ray radiation from the x-ray source (Paragraphs 31-35).
With respect to Claim 42, Hsieh further teaches that:
the x-ray imaging system further comprises an anti-scatter apparatus (100) located over the contiguous detector area (Paragraph 38); and
the detector surface is curved or angled along its length to form or approximate a semicircular arc centered on the focal spot of the x-ray source (Figures 2, 3, and 7).
With respect to Claim 43, Hsieh further teaches that the anti-scatter apparatus comprises a two-dimensional grid made from an x-ray absorbent material having openings aligned over the detector elements (Paragraphs 38-39).
With respect to Claim 45, Hsieh further teaches that the detector surface is curved or angled along its width to form or approximate a semicircular arc centered on the focal spot of the x-ray source (Paragraphs 38-40 and Figures 2, 3, and 7).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurochi, as applied to Claims 12 and 1 above, respectively.
With respect to Claim 14, Kurochi further teaches that the electronics boards of each of the sub-assemblies include a portion (at 93) that projects out from a side of the sub-assembly and includes an electrical and circuit connector (Column 7, Lines 23-34 and Figure 7). 
Kurochi does not explicitly teach that said connector connects to a circuit board extending along the interior side wall of the detector chassis.
It would make common scientific sense that the connector must be connecting to something to receive its signals and/or power. It would be a simple matter of design choice for a skilled artisan to include a circuit board along the inside wall of the chassis that said detector modules fit into at the electrical connector of each detector module.
With respect to Claim 21, Kurochi teaches a system controller (4) for computerized operation of all CT system components, including the detector (Column 4, Lines 9-28).
Kurochi is silent with respect to a standby mode for operation of said detector.
The examiner takes official notice that placing a detector in a low- or no-power mode, commonly referred to as a “standby mode” between x-ray image acquisitions/scans, only providing power to said detector when the system is ready to acquire the x-ray images and returning to the standby mode when the imaging session is done, is a common energy saving and wear-reducing feature known in the art of x-ray imaging, detectors/sensors, and many electronic devices that do not perform a continuous function. 
It would be an obvious matter of design choice for a skilled artisan to include a detector standby mode in a digital x-ray imaging system, to conserve power and lessen wear as known in the art, and, furthermore, the applicant has not placed any criticality on the inclusion of said standby mode for the detector structure or for the imaging functionality of said detector.

Claims 22, 30-32, 36, 55, 57, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kurochi, as applied above, in view of U.S. Patent to Horiuchi, et al. (US 6,744,844 B2).
With respect to Claim 22, Kurochi teaches most of the elements of the claimed invention, including the elements of parent Claim 20 as recited above, further teaches that the x-ray imaging system comprises an gantry (2) defining an imaging bore, the gantry rotating the x-ray source and the detector system around the imaging bore (Column 4, Lines 9-28, and Figure 1).
Kurochi does not specifically recite that said gantry has an O-shaped housing that said rotation occurs within.
Horiuchi teaches an x-ray CT system wherein an x-ray source (11) and an x-ray detector (13) rotate and tilt within an O-shaped scan gantry (9) around a patient on a translation table (8) in a bore (9b) of said O-shaped gantry, such that a CT scan is performed on said patient within the bore of the O-shaped gantry (Column 7, Lines 30-58 and Figures 1a/b).
It would have been an obvious matter for a skilled artisan to have an O-shaped gantry housing protecting the components from dust and contaminants, and protecting the patient from the moving components, in the system of Kurochi, as is well known in the art and in the manner suggested by Horiuchi (Column 7, Lines 30-58).
With respect to Claim 30, Horiuchi further teaches at least one drive mechanism (at 8, 9) for translating and/or tilting the x-ray source and detector system relative to a patient (Column 4, Lines 31-49; and Column 7, Lines 33-58), and a control system (8, 15, 16), connected to the at least one drive mechanism, for controlling the translation and/or tilting of the x-ray source and the detector system relative to the patient (Column 2, Lines 42-57; Column 4, Lines 31-49; and, Column 7, Lines 52-58).
With respect to Claim 31, Kurochi further teaches that the control system comprises a processor that is configured with processor-executable instructions to perform operations comprising: controlling the at least one drive mechanism to move the x-ray source and detector system relative to the patient as the x-ray source and detector system rotate around the patient so that the x-ray source and detector system follow a sinusoidal scan trajectory around the patient (Column 1, Lines 31-49).
With respect to Claim 32, Kurochi further teaches that: (a) the control system controls the at least one drive mechanism to perform a coordinated, relative translation of the x-ray source and the detector system back and forth along the length of the patient as the x-ray source and detector system rotate to provide a sinusoidal circular scan trajectory (Column 4, Lines 31-49; and Column 8, Line 52-Column 9, Line 29); and, (b) the control system controls the at least one drive system to perform a coordinated tilting motion of the x-ray source and the detector system about the isocenter of the imaging system as the x-ray source and detector system rotate to provide a sinusoidal spherical scan trajectory (Column 4, Lines 31-49; Column 5, Lines 33-46; Column 7, Lines 53-57; and Column 8, Line 52-Column 9, Line 29).
With respect to Claim 36, Kurochi further teaches that the control system comprises a processor (3) that is configured with processor-executable instructions to perform operations (Column 7, Lines 35-38) comprising controlling the x-ray imaging system to rotate the x-ray source and the x-ray detector around the patient (via 8) in a first rotational direction and then in a second rotational direction that is opposite the first direction, and controlling the at least one drive mechanism to translate the x-ray source and detector system in a first translation direction along the length of the patient as the x-ray source and detector system rotate around the patient in the first rotational direction and the second rotational direction so that the x-ray source and detector system follow a reverse helical scan trajectory around the patient (Column 4, Lines 31-49; Column 5, Lines 33-46; Column 7, Lines 53-57; and Column 8, Line 52-Column 9, Line 29).
With respect to Claim 55, Kurochi teaches an x-ray imaging system (1; Column 4, Line 10; and Figure 1), comprising:
an gantry (2) defining an imaging bore (Column 4, Lines 13-16; and Figure 1); 
an x-ray source (5) located within the housing of the gantry (Column 4, Lines 21-22; and Figure 1);
a detector (6) located on the gantry opposite the x-ray source (Column 4, Lines 21-25, and Figure 1), the detector comprising a two-dimensional array of pixels (92), the array having a length and a width dimension of greater than about 0.3 meters (Column 5, Lines 30-35; Column 7, Lines 25-34; and Figure 1);
a rotation drive system configured to rotate the x-ray source and the detector around the patient located in the imaging bore (Column 4, Lines 21-25); and
a control system (4), coupled to the drive mechanism, and comprising a processor that is configured with processor-executable instructions to perform operations including rotation of the x-ray source and detector around the patient imaged in the bore of the gantry (Column 4, Lines 12-28).
Kurochi does not specifically recite that said gantry has an O-shaped housing, with a drive system to move said gantry relative to the patient in the imaging bore of the gantry (if said movement is considered separate from said rotation of the gantry with respect to the patient), and controlling the drive mechanism to move the x-ray source and detector system, in a movement other than rotation, relative to the patient located within the bore of the gantry as the x-ray source and detector system rotate around the patient so that the x-ray source and detector system follow a sinusoidal scan trajectory around the patient.
Horiuchi teaches an x-ray CT system wherein an x-ray source (11) and an x-ray detector (13) rotate and tilt within an O-shaped scan gantry (9) around a patient on a translation table (8) in a bore (9b) of said O-shaped gantry, such that a CT scan is performed on said patient within the bore of the O-shaped gantry (Column 7, Lines 30-58 and Figures 1a/b), wherein a drive mechanism (at 9) rotates and tilts the x-ray source and detector system, with respect to the patient, such that said x-ray source and detector follow a sinusoidal scan trajectory around the patient (Column 2, Lines 1-9; Column 4, Lines 31-49; Column 9, Lines 6-29).
It would have been an obvious matter for a skilled artisan to have an O-shaped gantry housing protecting the components from dust and contaminants, and protecting the patient from the moving components, and to tilt the gantry during rotation such that the source and detector follow a sinusoidal trajectory, in the system of Kurochi, as is well known in the art and in the manner suggested by Horiuchi for gantry shape and housings (Column 7, Lines 30-58), and to improve image quality by suppressing image artifacts in a multi-slice CT through the tilt/rotation of the gantry avoiding areas of the patient with metal implants, and improving patient safety by avoiding undue radiation exposure of organs or pregnancies at risk, as suggested by Horiuchi (Column 1, Lines 10-16; and Column 6, Lines 32-39).
With respect to Claim 57, Horiuchi further teaches that the drive mechanism is configured to rotate the gantry about at least one axis with respect to the patient, and the processor of the control system is configured with processor-executable instructions to perform operations such that controlling the drive mechanism comprises performing a coordinated rotation of the gantry about the at least one axis as the x-ray source and detector system rotate to provide a sinusoidal spherical scan trajectory (Column 2, Lines 1-9; Column 4, Lines 31-49; Column 9, Lines 6-29).
With respect to Claim 61, Kurochi teaches an x-ray imaging system (1; Figure 1 and throughout disclosure), comprising:
an gantry (2) defining an imaging bore and an x-ray source (5) and detector (6) located on the gantry to rotate about the imaging bore (Column 4, Lines 9-28; and Figure 1); 
a rotation drive mechanism configured to rotate the gantry with respect to a patient located within the imaging bore (Column 4, Lines 9-28);
the detector comprising a two-dimensional array of pixels (92), the array having a length and a width dimension of greater than about 0.3 meters (Column 6, Lines 16-19; and Column 7, Lines 23-34); and,
a control system, coupled to the rotation drive system, and comprising a processor (in 4) that is configured with processor-executable instructions to be capable of performing operations comprising controlling the rotation drive system to rotate the x-ray source and the detector around a patient located in the bore of the gantry in a first rotational direction and then in a second rotational direction that is opposite the first direction (Column 4, Lines 9-20.
Kurochi does not specifically recite that said gantry has an O-shaped housing, with a drive system to translate said gantry relative to the patient in the imaging bore of the gantry, and controlling the drive mechanism to translate the gantry in a first translation direction along the length of the patient as the x-ray source and detector system rotate around the patient in the first rotational direction and in the second rotational direction so that the x-ray source and detector follow a reverse helical scan trajectory around the patient.
Horiuchi teaches an x-ray CT system wherein an x-ray source (11) and an x-ray detector (13) rotate and tilt within an O-shaped scan gantry (9) around a patient on a translation table (8) in a bore (9b) of said O-shaped gantry, such that a CT scan is performed on said patient within the bore of the O-shaped gantry (Column 7, Lines 30-58 and Figures 1a/b), wherein a drive mechanism (at 9) rotates, translates, and tilts the x-ray source and detector system, with respect to the patient, in a manner and with functional movement capable of performing forward and backward scans, with respect to the patient longitudinal axis (Column 1, Line 62-Column 2, Line 41; Column 3, Lines 15-20; Column 4, Lines 31-49; Column 4, Line 52-Column 5, Line 10; Column 8, Lines 33-40; and Column 9, Lines 6-29).
It would have been an obvious matter for a skilled artisan to have an O-shaped gantry housing protecting the components from dust and contaminants, and protecting the patient from the moving components, and to translate the gantry during rotation such that the source and detector are capable of performing a helical scan in both directions of travel, in the system of Kurochi, as is well known in the art and in the manner suggested by Horiuchi for gantry shape and housings (Column 7, Lines 30-58), and to improve image speed over a step-and-shoot or full return helical scan type, as suggested by Horiuchi and as well known in the art of CT imaging for faster imaging that improves patient comfort and system throughput, with image artifacts suppressed as suggested by Horiuchi (Column 1, Lines 10-16; Column 2, Lines 1-17; and Column 6, Lines 32-39).

Claims 37-43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kurochi, as modified by Horiuchi, in view of Warner.
With respect to Claims 37-39, Kurochi teaches an x-ray imaging system (1; Figure 1; Column 4, Line 10), comprising:
a gantry (2) comprising a rotor and defining an imaging bore (Column 4, Lines13-16 and Figure 1); 
an x-ray source (5) located on the gantry (Column 4, Lines 21-22 and Figure 1);
a detector system (6) located on the gantry opposite the x-ray source (Column 4, Lines 21-25 and Figure 1), the detector system comprising a plurality of x-ray sensitive detector elements (92, on 9) defining a contiguous detector area with a length of about 1 meter and 64 elements in width, collecting 64 simultaneous slices of data during gantry rotation (Column 4, Lines 31-34; Column 5, Lines 30-67; Column 6, Lines 16-19; Column 7, Lines 23-34; and Figures 2-5 and 7); and,
a drive system for rotating the x-ray source and the detector system around the imaging bore (Column 4, Lines 21-25).
Kurochi does not specifically recite that said gantry has an O-shaped housing, or that said detector has an elongated central portion with a pair of peripheral portions extending on either side of the central portion to define a panel region having a width greater than the elongated portion and a length less than the length of the elongated portion, an adjustable collimator for said x-ray source, and that said adjustable source collimator directs a fan beam for CT imaging and a cone beam for 2D fluoroscopic/cone-beam CT imaging.
Horiuchi teaches an x-ray CT system wherein an x-ray source (11) and an x-ray detector (13) rotate and tilt within an O-shaped scan gantry (9) around a patient on a translation table (8) in a bore (9b) of said O-shaped gantry, such that a CT scan is performed on said patient within the bore of the O-shaped gantry (Column 7, Lines 30-58 and Figures 1a/b).
It would have been an obvious matter for a skilled artisan to have an O-shaped gantry housing protecting the components from dust and contaminants, and protecting the patient from the moving components, in the system of Kurochi, as is well known in the art and in the manner suggested by Horiuchi (Column 7, Lines 30-58).
Warner teaches an x-ray imaging system (Abstract, Figure 1, and throughout disclosure) with an x-ray source (1) and an adjustable collimator (12-16; Column 5, Lines 6-16) having a detector array (D) with a plurality of detector modules (18; see Figure 4, Lines 30-62), wherein a first set of detector modules are abutted to form an elongated first portion (R’, see Figure 6a) of the detector surface having a first length and a first width, and additional rows of detector modules are abutted on either side of a central section (R, central, see Figure 6a) of the elongated first portion to form a second portion of the detector surface having a second length and a second width, wherein the first length is greater than the second length and the second width is greater than the first width (Figure 6a) such that image data from the detector modules corresponding to the first portion (8) of the detector surface are read-out during a collimator-limited fan-beam (via 12-16, see Column 4, Lines 43-50) computed tomography (CT) imaging scan and image data from the detector modules corresponding to the second portion (4) of the detector surface are read-out during x-ray fluoroscopic imaging and cone-beam CT imaging (Column 2, Lines 24-39; Column 4, Lines 10-15 and 39-62; Column 5, Line 36-Volumn 6, Line 6; Column 9, Lines 34-52; and Figure 6a).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a higher energy fan beam imaging with an elongated row of detectors for a specific ROI of interest, with a lower energy cone beam imaging for a larger area around the small ROI of lesser interest, using an adjustable collimator and a detector shaped for each zone in a single array, as suggested by Warner, in the apparatus of Kurochi and Horiuchi, to provide additional functionality in a simply adjustable system that reduces examination time - and thereby help prevent patient breath-hold image artifacts -  and radiation exposure to the patient, as suggested by Warner (Column 1, Lines 6-25; Column 3, Lines 7-26; and Column 12, Lines 22-33).
With respect to Claim 40, Kurochi further teaches that the plurality of x-ray sensitive detector elements comprise: a layer of scintillator material and a photodiode array optically coupled to the scintillator material (Column 7, Lines 30-31); and an electronics assembly (93) electrically coupled directly behind the photodiode array, the electronics assembly comprising analog-to-digital (A/D) converter circuitry for converting output signals from the photodiode array to digital signals (Column 7, Lines 23-29; and Figure 7).
With respect to Claim 41, Kurochi further teaches that the spacing between adjacent x-ray sensitive detector elements is less than 2 mm, as seen from collimator dimensions and positions of detector elements with respect to collimator (Column 8, Lines 34-39) and that the detector system is configured to read-out a plurality of frames of image data while the detector elements are continuously exposed to x-ray radiation from the x-ray source (Column 4, Lines 13-28; an Column 7, Lines 26-29).
With respect to Claims 42 and 45, Kurochi further teaches that the x-ray imaging system further comprises an anti-scatter apparatus (8) located over the contiguous detector area (Column 4, Lines 21-22 and 33-34; Column 5, Lines 25-29; Column 6, Lines 16-19; and Figures 1, 2, and 5), and the detector surface is curved or angled along its length to form or approximate a semicircular arc centered on the focal spot of the x-ray source (5; Column 4, Lines 21-34; Column 5, Lines 30-39 and 60-67; Column 8, Lines 34-46; and Figures 1 and 5).
With respect to Claim 43, Kurochi further teaches that the anti-scatter apparatus comprises a two-dimensional grid (8) made from an x-ray absorbent material having openings aligned over the detector elements (Column 6, Lines 4-19; and Column 8, Lines 34-39).
With respect to Claim 46, Horiuchi further teaches that the detector system comprises a multiple buffering configuration (5) such that at least one buffer reads-out previously-collected digital image data while new digital image data accumulates in another buffer (Column 7, Line 61-Column 8, Line 31; Figure 2).
With respect to Claim 47, Horiuchi further teaches:
an apparatus (8,9) for moving the detector elements relative to the x-ray source by a sub-pixel amount (Column 7, Lines 35-58; Column 8, Line 50-Column 9, Line 17); and,
a processing device (3), coupled to the detector system, that is configured with processor-executable instructions to perform operations (Column 7, Lines 35-58) comprising:
receiving, from the detector system, a plurality of first x-ray images of an object with a first spatial resolution that are obtained while the detector elements are moved relative to the x-ray source (Column 7, Lines 61-64); and
generating at least one second image of the object using the plurality of first x-ray images, wherein the at least one second image is a super resolution (SR) image that has an improved spatial resolution and/or signal-to-noise (SNR) ratio compared to the first images (Column 7, Line 65-Column 8, Line 32; Column 9, Lines 18-29; and Column 10, Lines 15-18).

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurochi, as applied to Claims 6 and 20 above, in view of U.S. Patent Application Publication to Wang, et al. (US 2016/0046860 A1).
With respect to Claim 7, Kurochi teaches most of the elements of the claimed invention, as recited for Claim 6 above, and including a scintillator for converting incoming x-rays to light to pass to a photodiode in a radiation detector.
Kurochi does not teach that said scintillator material comprises gadolinium oxysulfide (GOS).
Wang teaches an x-ray detector having GOS scintillation material as a ceramic conversion element in an X-ray CT imaging system (Paragraphs 2-6, and throughout disclosure).
It would have been obvious to one of ordinary skill in the art, at the time of the inventive filing, to employ GOS as an x-ray detector scintillation material, as suggested by Wang, in the apparatus of Kurochi, thereby providing a simply made, low cost radiation detector that is especially suitable for X-ray CT imaging with low afterglow and superior thermal properties of ceramic, as suggested by Wang (Paragraphs 2-6 and 61-64).
With respect to Claim 24, Kurochi and Wang teach most of the elements of the claimed invention, including the use of ceramic GOS scintillator detectors with good thermal and detection properties, as recited for Claim 7 above, but are silent with respect to the imaging system being part of an external beam radiotherapy system.
The examiner takes official notice that external beam radiotherapy devices have long been commonly provided with imaging systems to direct and verify treatment, improving treatment efficiency by more accurately targeting tumors/diseased areas, while also improving patient safety through avoiding unnecessary radiation to healthy patient areas outside of the treated tumor/diseased area.
It would be an obvious matter for a skilled artisan to employ the improved accuracy and thermal property detector in a combination x-ray treatment and imaging system, a long-standing apparatus in the art, to improve treatment accuracy and extend detector life in the additional heat of a treatment system, as suggested by the properties of GOS detectors recited by Wang (Paragraphs 2-6 and 61-64).

Claims 23 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kurochi, as modified by Horiuchi for Claims 22 and 55 above, in view of U.S. Patent to Gregerson, et al. (US 9,125,613 B2)
With respect to Claim s 23 and 56, Kurochi, as modified by Horiuchi, teaches most of the elements of the claimed invention, including an x-ray CT imaging system that undergoes rotation, translation, and tilting with an O-shaped gantry and a patient placed in a bore therein.
Kurochi and Horiuchi do not recite a mobile base for said system.
Gregerson teaches a mobile base (20) for an X-ray CT gantry (40), with an x-ray source (43) and modular detector (101) within a housing (42) of said gantry (Column 4, Lines 7-58), said gantry undergoing translation and tilting along a patient table in a bore of said gantry, while said x-ray source and detector rotate within said gantry housing (Column 4, Lines 1-58) in a mobile/portable x-ray CT imaging system (Column 1, Line 66-Column 2, Line 6; Column 4, Lines 1-14). Further, it is a long standing concept in the art to provide mobile/portable imaging CT systems for patients in hospital rooms, or other locations, who cannot be moved prior to scanning.
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a mobile base on an x-ray CT imaging system, as suggested by Gregerson, in the apparatus of Kurochi and Horiuchi, to provide a portable imaging system for use on patients at multiple locations, as suggested by Gregerson and as known in the art of medical imaging with x-ray CT (Column 1, Line 66-Column 2, Line 6; Column 4, Lines 1-14).

Claims 7, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson, as applied to Claims 6 and 20 above, in view of Wang.
With respect to Claim 7, Gregerson teaches most of the elements of the claimed invention, as recited for Claim 6 above, including a scintillator for converting incoming x-rays to light to pass to a photodiode in a radiation detector.
Gregerson does not teach that said scintillator material comprises gadolinium oxysulfide (GOS).
Wang teaches an x-ray detector having GOS scintillation material as a ceramic conversion element in an X-ray CT imaging system (Paragraphs 2-6, and throughout disclosure).
It would have been obvious to one of ordinary skill in the art, at the time of the inventive filing, to employ GOS as an x-ray detector scintillation material, as suggested by Wang, in the apparatus of Gregerson, thereby providing a simply made, low cost radiation detector that is especially suitable for X-ray CT imaging with low afterglow and superior thermal properties of ceramic, as suggested by Wang (Paragraphs 2-6 and 61-64).
With respect to Claim 21, Gregerson, as modified by Wang, teaches a system controller (4) for computerized operation of all CT system components, including the detector (Column 4, Lines 9-28).
Gregerson and Wang are silent with respect to a standby mode for operation of said detector.
The examiner takes official notice that placing a detector in a low- or no-power mode, commonly referred to as a “standby mode” between x-ray image acquisitions/scans, only providing power to said detector when the system is ready to acquire the x-ray images and returning to the standby mode when the imaging session is done, is a common energy saving and wear-reducing feature known in the art of x-ray imaging, detectors/sensors, and many electronic devices that do not perform a continuous function. 
It would be an obvious matter of design choice for a skilled artisan to include a detector standby mode in the digital x-ray imaging system of Gregerson and Wang, to conserve power and lessen wear as known in the art, and, furthermore, the applicant has not placed any criticality on the inclusion of said standby mode for the detector structure or for the imaging functionality of said detector.
With respect to Claim 24, Gregerson and Wang teach most of the elements of the claimed invention, including the use of ceramic GOS scintillator detectors with good thermal and detection properties, as recited for Claim 7 above, but are silent with respect to the imaging system being part of an external beam radiotherapy system.
The examiner takes official notice that external beam radiotherapy devices have long been commonly provided with imaging systems to direct and verify treatment, improving treatment efficiency by more accurately targeting tumors/diseased areas, while also improving patient safety through avoiding unnecessary radiation to healthy patient areas outside of the treated tumor/diseased area.
It would be an obvious matter for a skilled artisan to employ the improved accuracy and thermal property detector in a combination x-ray treatment and imaging system, a long-standing apparatus in the art, to improve treatment accuracy and extend detector life in the additional heat of a treatment system, as suggested by the properties of GOS detectors recited by Wang (Paragraphs 2-6 and 61-64).

Claims 17, 18, 21, 25, 37-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson, as applied above, in view of DeMan.
With respect to Claims 17, 18, and 25, Gregerson teaches most of the elements of the claimed invention, as recited for Claim 15 above, including the plurality of sub-assemblies are mounted within the detector chassis such that detector modules are abutted to provide a first, elongated imaging section with a surface having a first width and length, wherein image data from said detector modules is acquired during the gantry movement of a CT image scan (Column 4, Lines 19-47). 
Gregerson does not teach that said first, elongated section of abutted modules has a central portion with additional rows of detector modules abutted on each width-side of the first section, such that a second, central section is formed with a second length and width, wherein each first section has a different length and width than the second, central section, such that, through the use of an adjustable source collimator, image data from the detectors of the central section are read out during fluoroscopic and cone-beam x-ray imaging, while the image data from the detectors of the first section are read out during fan beam x-ray imaging via an adjustable source collimator. 
DeMan teaches an x-ray imaging system (10; Figures 1 and 2) having a detector array (22) with a plurality of detector modules (54; Column 4, Lines 28-30 and Column 5, Lines 10-23), wherein a first set of detector modules are abutted to form an elongated first portion (58) of the detector surface having a first length and a first width, and additional rows of detector modules are abutted on either side of a central section (60) of the elongated first portion to form a second portion of the detector surface having a second length and a second width, wherein the first length is greater than the second length and the second width is greater than the first width (Column 4, Line 41-Column 5, Line 9; and Figure 4) such that image data from the detector modules corresponding to the first portion of the detector surface are read-out during an x-ray source (12) fan-beam (via adjustable collimator, 14) computed tomography (CT) imaging scan and image data from the detector modules corresponding to the second portion of the detector surface are read-out during x-ray fluoroscopic imaging and cone-beam CT imaging (Column 3, Lines 47-55; and Column 4, Line 41-Column 5, Line 9).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing, to employ a modular detector with different portions for fan-beam and cone-beam imaging, as suggested by DeMan, in the apparatus of Gregerson, to provide a multi-modal imaging system with faster throughput, and improved image quality from better accuracy, while avoiding unnecessary radiation exposure to patient by tailoring the detector to the radiation needed for each type of imaging, as suggested by DeMan (Column 2, Line 57-Column 3, Line 3; Column 8, Lines 1-44; and Column 11, Lines 50-60).
With respect to Claim 21, Gregerson, as modified by Wang, teaches a system controller (4) for computerized operation of all CT system components, including the detector (Column 4, Lines 9-28).
Gregerson and DeMan are silent with respect to a standby mode for operation of said detector.
The examiner takes official notice that placing a detector in a low- or no-power mode, commonly referred to as a “standby mode” between x-ray image acquisitions/scans, only providing power to said detector when the system is ready to acquire the x-ray images and returning to the standby mode when the imaging session is done, is a common energy saving and wear-reducing feature known in the art of x-ray imaging, detectors/sensors, and many electronic devices that do not perform a continuous function. 
It would be an obvious matter of design choice for a skilled artisan to include a detector standby mode in the digital x-ray imaging system of Gregerson and DeMan, to conserve power and lessen wear as known in the art, and, furthermore, the applicant has not placed any criticality on the inclusion of said standby mode for the detector structure or for the imaging functionality of said detector.
With respect to Claims 37-39, Gregerson teaches an x-ray imaging system (Figures 1 and 2), comprising:
an O-shaped gantry (40) comprising a housing (42) and defining an imaging bore (Column 4, Lines 7-13 and 42-47); 
an x-ray source (43) located within the housing of the gantry (Column 4, Lines 37-47; Figure 1B);
a detector (101) located within the housing of the gantry opposite the x-ray source (see Figure 1B), the detector comprising a plurality of x-ray sensitive detector elements (105), defining a contiguous detector area having a length of at least 1 meter and a width of greater than 0.3 meters (Column 5, Lines 8-10, 21-23, and 33-39) capable of simultaneously collecting 64 slices of data as the detector rotates within the gantry, with 32 modules of 512 pixels (Column 5, Lines 43-49);
a rotation drive system (47) configured to rotate the x-ray source and the detector around the patient located in the imaging bore (Column 4, Lines 53-58)
Gregerson does not teach that said detector portion of at least 1 meter (an elongated central portion) has a pair of peripheral portions extending on either side of the elongated central portion to define a central panel region such that, through the use of an adjustable source collimator, image data from the detectors of the central section, which has a length of about 1/3 of the elongated central portion and a width of about 3-5x the width of the elongated central portion, are read out during fluoroscopic and cone-beam x-ray imaging, while the image data from the detectors of the first section are read out during fan beam x-ray imaging. 
DeMan teaches an x-ray imaging system (10; Figures 1 and 2) having a detector array (22) with a plurality of detector modules (54; Column 4, Lines 28-30 and Column 5, Lines 10-23), wherein a first set of detector modules are abutted to form an elongated first portion (58) of the detector surface having a first length and a first width, and additional rows of detector modules are abutted on either side of a central section (60) of the elongated first portion to form a second portion of the detector surface having a second length and a second width, wherein the first length is greater than the second length and the second width is greater than the first width (Column 4, Line 41-Column 5, Line 9; and Figure 4) such that image data from the detector modules corresponding to the first portion of the detector surface are read-out during an x-ray source (12) fan-beam (via adjustable collimator, 14) computed tomography (CT) imaging scan and image data from the detector modules corresponding to the second portion of the detector surface are read-out during x-ray fluoroscopic imaging and cone-beam CT imaging (Column 3, Lines 47-55; and Column 4, Line 41-Column 5, Line 9).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing, to employ a modular detector with different portions for fan-beam and cone-beam imaging, as suggested by DeMan, in the apparatus of Gregerson, to provide a multi-modal imaging system with faster throughput, and improved image quality from better accuracy, while avoiding unnecessary radiation exposure to patient by tailoring the detector to the radiation needed for each type of imaging, as suggested by DeMan (Column 2, Line 57-Column 3, Line 3; Column 8, Lines 1-44; and Column 11, Lines 50-60).
With respect to Claim 42, Gregerson further teaches that the x-ray imaging system further comprises an anti-scatter apparatus (123) located over the contiguous detector area (Column 5, Lines 53-57), and that the detector surface is curved or angled along its length to form or approximate a semicircular arc centered on the focal spot of the x-ray source (Column 5, Lines 40-52).
With respect to Claim 43, Gregerson further teaches that the antiscatter grid comprises a two-dimensional grid made from an x-ray absorbent material having openings aligned over the detector elements (Column 6, Lines 1-19).
With respect to Claim 45, Gregerson further teaches that the detector surface is curved or angled along its width to form or approximate a semicircular arc centered on the focal spot of the x-ray source (Column 5, Lines 40-52).
With respect to Claim 46, DeMan further teaches that the detector system comprises a multiple buffering configuration such that at least one buffer reads-out previously-collected digital image data while new digital image data accumulates in another buffer (Column 7, Lines 4-19; Column 8, Line 1-Column 9, Line 9).
Allowable Subject Matter
Claims 19, 26-29, 34, 35, 48-50, 59, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all the limitations of any intervening claims, and to overcome the 35 USC 112 rejections as recited in the above action.
With respect to Claim 19, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 1, but fails to teach or fairly suggest an actuator, coupled to the detector chassis, that is configured to move the detector modules relative to an x-ray source by a sub-pixel amount between successive acquisitions of image data, in the manner as required by Claim 19.
With respect to Claim 26, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 20, and further including a processing device, coupled to the detector system, that is configured with processor-executable instructions to perform operations comprising: receiving, from the detector system, a plurality of first x-ray images of an object with a first spatial resolution that are obtained while the detector elements and x-ray source move about the patient; and, generating at least one second image of the object using the plurality of first x-ray images, wherein the at least one second image has a second spatial resolution that is different than the first spatial resolution. 
However, the prior art of record fails to teach or fairly suggest the apparatus for moving the detector elements of the detector system relative to the x-ray source by a sub-pixel amount, such that the first images are obtained while the detector elements are also moved relative to the x-ray source, in the manner as required by Claim 26.
With respect to Claim 34, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 30, and wherein the control system comprises a processor that is configured with processor-executable instructions to perform operations comprising: controlling the system to generate multiple images of the patient/object. 
However, the prior art of record fails to teach or fairly suggest at least one drive mechanism to move the detector system along an arc or line with respect to the focal spot of the x-ray source to generate multiple images from the same projection angle that are combined to increase the effective field of view of the detector system, in the manner as required by Claim 34.
With respect to Claim 48, the prior art of record teaches many of the elements of the claimed invention, including an x-ray imaging system, comprising: an O-shaped gantry comprising a housing and defining an imaging bore; an x-ray source located within the housing of the gantry; a detector located within the housing of the gantry opposite the x-ray source, the detector comprising a two-dimensional array of pixels, the array having a length and a width dimension of greater than about 0.3 meters; a drive system for rotating the x-ray source and the detector system around an object located in the imaging bore; and, a processing device, coupled to the detector, that is configured with processor-executable instructions to perform operations comprising: receiving, from the detector, a plurality of first x-ray images of the object with a first spatial resolution; and, generating at least one second image of the object using the plurality of first x-ray images, wherein the at least one second image is a super resolution (SR) image that has an improved spatial resolution and/or signal-to-noise (SNR) ratio compared to the first images.
However, the prior art of record fails to teach or fairly suggest an apparatus for moving the detector array relative to the x-ray source by a distance that is less than a spacing between adjacent pixels of the detector array, such that first images are obtained while the detector array is moved relative to the x-ray source, in the manner as required by Claim 48.
With respect to Claim 59, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 55, but fails to teach or fairly suggest a mechanism that translates the detector along a line or arc with respect the focal spot of the x-ray source to increase the effective field of view of the detector, in the manner as required by Claim 59.
Claims 27-29, 35, 49, 50, and 60 would be allowable by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S Patent documents to: Sones (US 4,709,382), Tuy, et al. (US 5,592,523), Nahaliel, et al. (US 6,243,438 B1), Senzig (US 6,304,625 B1), Hoffman (US 6,700,948 B2), Lacey (US 7,489,516 B2), Hsieh, et al. (US 7,532,702 B2), Kato (US 8,987,675 B2), Bailey, et al. (US 9,788,804 B2), Park, et al. (US 10,307,117 B2), Okumura, et al. (US 2002/0054659 A1), Lutz, et al. (US 2007/0280410 A1), Dafni, et al. (US 2010/0215142 A1), and Carmi, et al. (US 2011/0116595 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/08/2021